DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election and Status of Claims
Claims 1 – 10 are pending. Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022.

Claims 1 – 4 and 6 – 10 are thus under consideration for this office action.

Specification
The abstract of the disclosure is objected to because:
On line 1, the Examiner respectfully requests Applicant amend “According to a several embodiment” to “According to several embodiments”, or to remove the phrase altogether as it appears to be superfluous.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “a molding step… repeating the steps of: a recoating step…; and a sintering step…; and a carburization step…” The Examiner notes that is unclear as to whether the “carburization step” should be considered as part of the molding step, and thus be repeated, or if it is considered as subsequent to the molding step. For the purpose of compact prosecution, the carburization step has been interpreted as separate from the molding step, thus being conducted after repetition of the recoating and sintering steps is complete. However, the Examiner suggests Applicant amend the claim to clarify the matter, such as by adding “and after completion of the molding step, a carburization step…” to explicitly separate the steps.
Claims 2 – 4 and 6 – 10 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claim 1 – 2 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Additive Manufacturing of 17-4 PH Stainless Steel: Post-processing Heat Treatment to Achieve Uniform Reproducible Microstructure”, 2016. JOM, Vol 68, No. 3, pp 930-942 (“Cheruvathur”; cited in IDS of 4/28/2021) in view of US 2012/0247620 (“Hwang”; cited in IDS of 4/28/2021), as evidenced by “Powder Bed Fusion”, 2015. Longborough University Additive Manufacturing Research Group (“Longborough”; cited in IDS of 4/28/2021).
Regarding claim 1, Cheruvathur teaches a method for manufacturing a molded object (P 931, C 1, Par 2, L 1-3), comprising: a molding step to form a desired molded object by an additive manufacturing (AM) process (P 931, C 1, Par 2, L 1-3), specifically powder bed fusion (PBF) (P 931, C 2, Par 1, L 5-8). An ordinarily skilled artisan would appreciate that lamination molding is an equivalent term to additive manufacturing.
Although Cheruvathur is generally silent to explicitly teaching the steps within a PBF process, it is known in the art that PBF processes comprise repeating (Longborough: Steps 3-5) the steps of: a recoating step to uniformly spread a material powder on a molding table to form a material powder layer (Longborough: Step 1); and a sintering step to irradiate a predetermined portion of the material powder layer with a laser beam to form a sintered layer (Longborough: Step 2).
Cheruvathur does not explicitly teach a carburization step to subject the molded object to carburization after the molding step is performed.
Hwang teaches a stainless steel carburization method ([0001]). Hwang teaches that, in several embodiments, 17-4 PH stainless steel, the same type of steel which is used by Cheruvathur, is carburized ([0019], L 8-10; [0022], L 5-8; Table 1, Composition 3; Tables 2-3, Embodiments 10-11), resulting in an increased hardness of 610 HV (Table 3, Embodiments 10-11). Further, Hwang teaches that the carburization method achieves high hardness without the use of a halide-bearing atmosphere during carburization ([0001]), thereby reducing cost and improving safety (Abstract, L 10-13).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hwang into Cheruvathur and carburize the manufactured 17-4 PH steel object. This carburization would achieve a high hardness of the part, while also avoiding the use of a halide-bearing atmosphere during carburization, thereby reducing cost and improving safety.
Regarding claim 2, Cheruvathur teaches that 17-4 PH steel is used to produce the part (Title), having a concentration of 0.05 mass% carbon (Table I). Such a carbon content falls within the claimed range of 0.05 mass% or less.
Regarding claim 8, Cheruvathur teaches that the AM part has a hardness of 258 HV in the as-built condition, or prior to any post-processing heat treatments (Table III). This Vickers hardness is equivalent to a Rockwell hardness of about 27 HRC, which falls within the claimed range of 34 HRC or less before a carburization step.
Regarding claim 9, Hwang teaches that, in several embodiments, 17-4 PH stainless steel is carburized ([0019], L 8-10; [0022], L 5-8; Table 1, Composition 3; Tables 2-3, Embodiments 10-11), resulting in an increased hardness of 610 HV (Table 3, Embodiments 10-11). This hardness, equivalent to a Rockwell hardness of about 61 HRC, falls within the claimed range of 50 HRC or more.
As discussed previously, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hwang into Cheruvathur and carburize the manufactured 17-4 PH steel object. This carburization would achieve a high hardness of the part, while also avoiding the use of a halide-bearing atmosphere during carburization, thereby reducing cost and improving safety.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheruvathur in view of Hwang, as evidenced by Longborough as applied to claim 1, and further evidenced by “17-4 PH Stainless Steel Project Data Bulletin”, 2016. AK Steel (“AK Steel1”; cited in IDS of 4/28/2021).
Regarding claim 3, Cheruvathur teaches that 17-4 PH steel is used to produce the part (Title), having a concentration of 0.05 mass% carbon (Table I). This carbon concentration does not fall within the claimed range of 0.03 mass% or lower of the instant claim, but it is close. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent any showing of unexpected results or criticality (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the carbon content taught by Cheruvathur (0.05 mass% C) is close to the claimed range of the instant claim (0-0.03 mass% C), and there has been no showing in the Instant Application as to the criticality of this range or any unexpected results compared to the amount taught by Cheruvathur.
Alternatively, it is noted by the Examiner that regarding carbon content, Cheruvathur notes that no uncertainty to the composition ranges was provided by a manufacturer (Table I). However, it is known in the art that 17-4PH stainless steel has a carbon content of 0.07 wt% maximum (AK Steel: P 1, Composition).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the carbon content taught by Cheruvathur as evidenced by AK Steel (0-0.07 wt% C) encompasses the claimed carbon content of the instant claim (0.03 mass% C or lower). It is noted that although AK Steel expresses C content in terms of weight percentage rather than mass percentage, an ordinarily skilled artisan would be capable of converting between the two units of measurement and would expect them to continue to overlap in the above described manner.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheruvathur in view of Hwang, as evidenced by Longborough as applied to claim 1, further evidenced by AK Steel1 and “410 Stainless Steel Product Data Sheet”, 2007. AK Steel (“AK Steel2”), and further in view of US 2005/0079086 (“Farr”).
Regarding claim 4, it is known in the art that 17-4 PH stainless steel, the steel which is used by Cheruvathur, has a general composition (AK Steel1: P 1, Composition) which is compared to that of the present claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown in Table 1, the 17-4 PH stainless steel taught by Cheruvathur has a similar composition to that of the instant claim, but contains a slightly greater Cr content and higher Ni content. It is noted that the composition claimed in the present claim is referred to as a “C-less SUS420J2” steel (Instant Application: [0023], L 1-17). Notably, this composition is nearly identical to the composition of conventional SUS (i.e. stainless steel) 410 steel, which has a composition (AK Steel2: P 1, Composition) compared to that of the present claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As shown in Table 2, SUS 410 steel has a composition which either falls within or encompasses the claimed composition for each constituent element. Further, Farr teaches a method for additively manufacturing a three-dimensional metal object (Title). Farr teaches that the metal powder used to fabricate the metal object may be selected from stainless steel alloys 303, 304, 310, 316, 321, 347, 410, 420, 430, 440, PH 13-8, or 17-4 PH ([0040]). As such, Farr has recognized 410 stainless steel and 17-4 PH stainless steel as equivalents for use as an additive manufacturing powder metal feedstock.
It would have been obvious to an ordinarily skilled artisan to substitute the 410 stainless steel taught as a potential powder metal feedstock in Farr, for the 17-4 PH stainless steel used in the method taught by Cheruvathur. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 I B). In the present case, Farr has recognized 410 stainless steel and 17-4 PH stainless steel as equivalents for use as an additive manufacturing powder metal feedstock. As such, a substitution of 410 stainless steel for the 17-4 PH stainless steel of Cheruvathur would have predictably resulted in the formation of a sintered, molded object, which may be subsequently carburized.
Thus, in the method of modified Cheruvathur, the material powder is made of 410 stainless steel, having a composition which either falls within or encompasses the claimed composition for each constituent element, as demonstrated in Table 2. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheruvathur in view of Hwang, as evidenced by Longborough as applied to claim 1, and further evidenced by US 2018/0119239 (“Tuffile”; cited in IDS of 4/28/2021).
Regarding claim 6, Cheruvathur does not explicitly teach the elongation of the molded object before a carburization step, or at any time. However, it has been shown in the art that PBF parts produced with 17-4PH steel have an elongation of 25% (Tuffile: [0034]; Table 2, 17-4PH). An ordinarily skilled artisan would have expected the 17-4PH steel part produced by a PBF process as taught by Cheruvathur to possess a similar elongation as has been exemplified in the prior art, thus falling within the claimed range of 18% or more.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheruvathur in view of Hwang, as evidenced by Longborough as applied to claim 1, and further evidenced by US 2009/0183546 (“Tseng”; cited in IDS of 4/28/2021).
Regarding claim 7, neither Cheruvathur nor Hwang teach an elongation of the 17-4 PH steel part after a carburization treatment.
It is noted by the Examiner that, although the instant specification does not disclose specific carburization conditions for the carburization step generally (Instant Application: [0051] – “Here, there is no particular limitation regarding the treating method for carburization, so long as the carbon content at the surface and at the vicinity of the surface of the molded object can be increased”), specific conditions are given for the examples. In Example 1, the carburization is a gas carburization using methane gas at a temperature of 860°C for 2 hours (Instant Application: [0055]-[0058]). In Example 2, the carburization is a vacuum carburization done at 1030°C for 1 hour (Instant Application: [0059]). Both of these examples were shown to achieve the claimed elongation after carburization. However, in a comparative example, correct elongation was not observed even before carburization, which is attributed to the high carbon content (Instant Application: Table 1, [0062]). Moreover, it is known in the art that carburization treatment generally may lower the elongation of metallic parts (Tseng: [0007]). 
The Examiner asserts that an ordinarily skilled artisan would expect the carburized steel part taught by Cheruvathur to have an elongation thereof to render the claimed elongation obvious due to a close or overlapping range, as it appears that the specific carburization method does not impact the elongation, and it is known in the art that carburization generally may reduce elongation of a metallic part.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheruvathur in view of Hwang, as evidenced by Longborough as applied to claim 1, and further in view of “Milling-Combined Laser Metal Sintering System and Production of Injection Molds with Sophisticated Functions”, 2007. Towards Synthesis of Micro-/Nano-systems, pp 285-290 (“Abe”; cited in IDS of 4/28/2021).
Regarding claim 10, Cheruvathur does not explicitly teach repeating a cutting step to perform cutting to the sintered layer during the molding step. 
Abe teaches a milling-combined laser sintering system (MLSS) that includes a step of sequentially cutting the sintered layer of a product (P 286, Col 2, Step 3; Fig. 3.1, “Surface finishing by High-Speed milling”) after the laser sintering of a powder metal layer (P 286, Col 2, Step 2; Fig. 3.1, “Laser sintering”), and before the addition of another layer of powder metal (P 286, Col 2, Steps 4 and 2; Fig. 3.1, “Powder supply”). Abe also teaches that this cutting is done in order to obtain parts with improved dimensional accuracy, and to reduce the molding cycle time (P 285, Col 2, Par 3, L 13-15).
It would have been obvious to an ordinarily skilled artisan to include the milling-combined laser sintering system to the method taught by Cheruvathur. Sequentially cutting the sintered layer of the product would result in obtaining finished products with improved dimensional accuracy and reduced molding cycle time.
The Examiner respectfully asserts that cutting to obtain improved dimensional accuracy as taught by Abe meets the limitation of repeating a cutting step to perform cutting to the sintered layer during the molding step, as claimed. 

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735